DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending.

Response to Arguments

2.	In light of the amendments to claims 5, 12 and 19, the claim objections of claims 5, 12 and 19 are withdrawn. 

Allowable Subject Matter

3.	Claims 1-20 are allowed.

Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… creating a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network; creating a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; causing to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when the first entity and the second entity are not interacting…in combination with other limitations recited as specified in claim 1.

In claim 8,… creating a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network; creating a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; causing to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when the first entity and the second entity are not interacting…in combination with other limitations recited as specified in claim 8.

In claim 15,… create a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network, and create a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; and a distributed ledger module configured to: cause to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when the first entity and the second entity are not interacting…in combination with other limitations recited as specified in claim 15.

The first closest prior art of record is Duan et al, US 2019/0149600 hereafter Duan. Duan [0003], [0021]-[0022] disclose a blockchain is a distributed system therefore before adding a transaction to a blockchain ledger, all peers need to reach a consensus status and the blockchain system includes common blockchain elements, such as a group of blockchain nodes which may be assigned peer blockchain nodes ‘peer nodes’ which participate in the blockchain transaction addition and validation/consensus process. Duan does not explicitly disclose creating a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network; creating a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; causing to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when 

The second closest prior art of record is Christidis et al, US 2019/0182055 hereafter Christidis. Christidis [0045], [0072], [0075] discloses performing a consensus determination via a plurality of blockchain member nodes to accept or reject the blockchain transaction and identifying a blockchain transaction requiring completion, identifying one or more task requests associated with the blockchain transaction, determining a plurality of different qualifications required to complete the one or more task requests, and determining a subset of a plurality of service provider blockchain members which qualify to complete the one or more task requests based on one or more of the different qualifications comprising a location, a skill set, a user preference and a cost function associated with the subset of the plurality of service provider blockchain members. Christidis does not explicitly disclose creating a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network; creating a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; causing to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when the first entity and the second entity are not interacting (as disclosed in claims 1, 8 and 15).

The third closest prior art of record is Panday US 2021/0303552 hereafter Panday. Panday [0036], [0089] discloses if an institution wishes to join the permissioned blockchain, other institutional members may vote, or a board may decide whether to grant permission and consumers may initiate transactions to search for and access data meeting a specified set of criteria (e.g., within a threshold price range, from a specified subset of providers, targeting users matching a specified profile). Panday does not explicitly disclose creating a first partition of computing resources within the cloud computing environment for a first entity based on a first profile of the first entity, wherein the first profile is created using first data collected by a 5G network; creating a second partition of the computing resources within the cloud computing environment for a second entity based on a second profile with the second entity, wherein the second profile is created using second data collected by the 5G network; causing to be created a blockchain ledger for a set of interactions between the first entity and the second entity, wherein the blockchain ledger is disengaged when the first entity and the second entity are not interacting (as disclosed in claims 1, 8 and 15).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Narayanan et al, US 11,238,448 discloses a blockchain module causes a communication unit to communicate with one or more nodes within consensus network pursuant to a consensus algorithm or blockchain protocol to cause other nodes to update a distributed ledger maintained by a plurality of nodes within consensus network.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469